Citation Nr: 0025098	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
osteoarthritis.

2.  Entitlement to service connection for ischemic heart 
disease due to beriberi.

3.  The propriety of the 50 percent rating assigned for post-
traumatic stress disorder (PTSD) prior to April 1, 1998.  

4.  The propriety of the 70 percent rating assigned for PTSD 
as of April 1, 1998.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He was a prisoner-of-war (POW) of the German 
Government from February 1943 to May 1945 during World War 
II. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO decision that denied the veteran's 
claim of service connection for heart disease from wet beri-
beri, and denied his claim for an increase in a 50 percent 
rating for PTSD.  The RO also determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for post-traumatic 
osteoarthritis.  In January 1998, the Board indicated that 
the veteran's claim of service connection for post-traumatic 
osteoarthritis would, henceforth, be reviewed on a de novo 
basis pursuant to Suttman v. Brown, 5 Vet. App. 127 (1993).  
Additionally, the Board remanded all of the veteran's claims 
to the RO for further evidentiary development.  By a May 1999 
RO decision, the veteran was granted a temporary total 
hospitalization rating for PTSD effective from February 17, 
1998; thereafter, a 70 percent rating was assigned effective 
from April 1, 1998.  The veteran continues to appeal to the 
Board for service connection for ischemic heart disease due 
to beri-beri and cervical  and post-traumatic osteoarthritis, 
and for a higher rating for PTSD.
 
The main body of the present Board decision concerns the 
veteran's claim of service connection for post-traumatic 
osteoarthritis.  His claim of service connection for ischemic 
heart disease due to beri beri and his claim for a higher 
rating for PTSD are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran was interned as a POW by the German 
Government for 26 1/2 months during World War II.

2.  The veteran has presented a current diagnosis of post-
traumatic osteoarthritis of the lumbosacral and cervical 
spine.


CONCLUSION OF LAW

Traumatic arthritis of the lumbosacral and cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1941 to 
October 1945.  His service decorations include the Combat 
Infantryman's Badge.

A review of the veteran's service medical records reveals 
that when he was examined for induction purposes in October 
1941, his musculoskeletal system was normal.  At the time of 
his separation examination in October 1945, his 
musculoskeletal system was again described as normal; and it 
was also noted he had been a POW for 26 1/2 months. 

Generally, VA and private medical records, dated in the 
1950s, reflect that the veteran complained of back problems.  
He was diagnosed as having various psychiatric problems.  A 
back disability was not diagnosed. 

Private medical records, dated in 1972 and 1977, reflect that 
the veteran complained of low back pain.  In 1972, he 
reported a history of having been in an accident four years 
earlier in which he broke his back, and he said his condition 
did not require surgery.  He provided a similar history in 
1977.  It was generally noted that he was being treated by 
Dr. Cheezum.  Clinical impressions included probable 
osteoarthritis with nerve root pressure and osteoarthritis of 
the spine. 

VA treatment records, dated in the 1980s, show that the 
veteran was variously diagnosed as having osteoarthritis, 
degenerative joint disease of the spine, spondylosis of the 
low back, chronic low back pain, arthralgias, herniated 
discs, and diffuse idiopathic skeletal hyperostosis (DISH).

VA POW examination reports, dated in 1983 and 1984, reflect 
that the veteran reported a history of swelling in the 
joints, legs and/or feet, and muscles.  He specifically 
reported having back pain since his POW days.  On 
examination, he had back pain and stiffness.  

An April 1987 VA compensation examination report shows that 
the veteran reported having carried heavy sacks while a POW, 
and he said his back hurt as a result of such experiences.  
He was diagnosed as having degenerative arthritis of the 
spine and peripheral joints. 

A 1991 VA outpatient treatment record reflects a clinical 
impression of stable arthritis. 

At a December 1995 RO hearing, the veteran testified that he 
was a POW during the War and was forced to carry sacks of 
grain which weighed 200 pounds; and he said a sack once fell 
on him.  He also related he had to work in the potato fields.  
Since those experiences, he said, he had problems with his 
back.  The veteran's wife testified that the veteran was 
generally in a lot of pain and had difficulty moving around.

A June 1998 VA compensation examination report reflects that 
the veteran reported having injured his low back while in a 
POW camp.  On examination, the veteran had tenderness over 
the upper lumbar vertebrae and over the right sacroiliac 
joint, as well as limitation of motion.  X-rays of the 
cervical spine revealed severe hypotrophic spurring with 
dense anterior spinal ligamentous ossification and several 
nuchal seam sesamoids; there was minimal posterior bony 
ridging; and alignment was anatomic.  X-rays of the 
lumbosacral spine showed marked hypertrophic spurs with DISH, 
disc space narrowing at the lumbosacral junction, and large 
anterior osteophytes at L1 and L2; sacroiliac joints were 
fusing about the left side more than the right side; and a 
few pelvic phleboliths were present.  The examiner concluded 
that the veteran's diagnosis was "status post injury as a 
POW."  It was opined that he had degenerative joint disease 
of the lumbosacral spine secondary to trauma sustained while 
a POW.  It was also noted that he had DISH of the cervical 
spine.  Both conditions (degenerative joint disease of the 
lumbosacral spine and DISH of the cervical spine) were 
described as being secondary to injuries sustained while 
incarcerated as a POW. 


II.  Legal Analysis

The veteran, a former POW, claims service connection for 
post-traumatic arthritis.  His claim is well grounded, 
meaning plausible, and the file indicates there is no further 
VA duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran is a former POW and was detained or interned for not 
less than 30 days, and post-traumatic arthritis becomes 
manifest at any time after such service, such condition will 
be presumed to have been incurred in service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The veteran maintains that he was forced to do hard labor, 
while interned as a POW, including carrying sacks of grain 
which weighed 200 pounds.  On one occasion, he said, a heavy 
sack fell on him.  He asserts he currently has arthritis as a 
result of trauma sustained during his POW internment.  The 
claims file corroborates that the veteran had combat service 
and was detained as a POW by the German Government for 26 1/2 
months during World War II.  Thus, the Board accepts as true 
the veteran's statements regarding trauma related to his 
combat and POW experiences.  It is noted that there is no 
probative evidence on file which contradicts or rebuts the 
veteran's allegations of inservice trauma.  In this regard it 
is noted that efforts to substantiate post-service trauma to 
the back (e.g. a fractured back) in the late 1960s or 1970s 
were unsuccessful. 

As for current medical evidence on file clearly shows that 
the veteran has arthritis of the lumbosacral spine and DISH 
(i.e. arthritis) of the cervical spine.  Further, it is 
notable that the post-service diagnoses of arthritis of 
lumbosacral and cervical spine have been linked to trauma 
incurred while a POW.  Specifically, in June 1998, a VA 
physician examination opined that the aforementioned 
conditions were related to trauma sustained while detained as 
POW. 

In light of the definitive opinion (discussed above) which 
supports a causal relationship between the veteran's 
arthritis of the lumbosacral and cervical spine and inservice 
trauma, in view of the absence of any evidence to the 
contrary, and, resolving any doubt in the veteran's favor, 
the claim of service connection for post-traumatic 
osteoarthritis of the lumbosacral and cervical spine is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic osteoarthritis of the 
lumbosacral and cervical spine is granted.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Court or the Board confers on a veteran the 
right to compliance with the remand orders, as a matter of 
law, and the Secretary of VA has a concomitant duty to ensure 
compliance with the terms of a remand.  

In January 1998, the Board remanded the veteran's case to the 
RO for further evidentiary development.  In its remand, the 
Board directed the RO to obtain relevant medical records, 
including VA records.  Notably, in an August 2000 statement, 
the veteran's representative pointed out that the RO had not 
yet made an attempt to obtain the veteran's treatment records 
from the Augusta, Georgia, VA Medical Center.  The 
representative is correct.  A review of the claims file does 
not reveal any attempts by the RO to obtain the veteran's 
outstanding VA medical records.  As such, efforts must be 
made to obtain any outstanding relevant medical records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Fulfillment 
of the statutory duty to assist also includes conducting 
thorough and contemporaneous medical examinations of the 
veteran's claimed heart condition and PTSD; and such 
examinations should take into account the veteran's records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991). 

As there was not full compliance with the Board's January 
1998 remand (as noted above), the case must again be remanded 
to the RO.  Id.  The veteran is hereby informed that the duty 
to assist is not a one-way street; he is obligated to comply 
with the VA's requests for information, in a timely fashion.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for heart 
and psychiatric problems since  
Additionally, any relevant treatment 
records must be obtained from the VA 
facilities in Augusta, Georgia, and 
Columbia, South Carolina.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159.

3.  The veteran should then be scheduled 
for a special VA cardiovascular 
examination specifically to determine 
whether he has ischemic heart disease due 
to beriberi.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests should be accomplished.  
Additionally, the examiner's report must 
include answers to the following 
questions: 

a.  Does the veteran have ischemic heart 
disease due to wet beri-beri?  If so, is 
at least as likely as not that such is 
the result of the veteran's experience as 
a POW during World War II.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner determines 
that, it is not feasible to respond to 
any of the above items, the examiner 
should identify specifically the items to 
which it is not feasible to respond.

4.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  Additionally, the 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)? 

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran had persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting himself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical GAF score, as 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  This score should be based 
only on the veteran's service connected 
psychiatric disability.  It is imperative 
that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of 
Thurber v. Brown, 5 Vet. App. 119 (1993). 

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

The veteran must be properly informed of 
the scheduled examinations, and he should 
be given notice of the consequences of 
failure to report for the examinations, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  With 
respect to the veteran's claim for a 
higher rating for PTSD, the dictates of 
Karnas v. Derwinski, 1 Vet. App. 308 
(1990) should be applied.  If the 
veteran's claims are not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



